DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 6 – 8, 11 – 14, and 17 - 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KO et al (US 2020/0021805, hereafter KO).
As per claim 1, KO discloses a method for decoding an image based on an intra prediction mode, the method comprising:

configuring an MPM list based on whether intra prediction modes of left and upper neighboring blocks of the current block meet a predefined condition, when the MPM is applied to the current block (¶ 155 - 158);
obtaining an MPM index indicating a specific intra prediction mode in the MPM list; and generating a prediction block of the current block based on an intra prediction mode specified by the MPM index (¶ 162).
As per claim 2, KO discloses the method of claim 1, wherein the left neighboring block is set as a block including a pixel horizontally adjacent to a left lower sample in the current block, and wherein the upper neighboring block is set as a block including a pixel vertically adjacent to an upper right sample in the current block (¶ 150, 151, 157, and 158).
As per claim 3, KO discloses the method of claim 1, wherein the configuring the MPM list includes configuring one of a specific number of MPM lists based on four pre-defined conditions (¶ 152).
	Regarding claim 6, arguments analogous to those presented for claim 1 are applicable for claim 6.
As per claim 7, KO discloses the device of claim 1, wherein the left neighboring block is set as a block including a pixel horizontally adjacent to a left lower sample in the current block, and wherein the upper neighboring block is set as a block including a 
Regarding claim 8, arguments analogous to those presented for claim 3 are applicable for claim 8.
As per claim 11, KO discloses the method of claim 1, wherein the configuring the MPM list includes: deriving a first MPM list based on that the intra prediction mode of the left neighboring block and the intra prediction mode of the upper neighboring block are non-angular modes, and wherein the first MPM list comprises a horizontal intra prediction mode a value of which is 18, a vertical intra prediction mode a value of which is 50, an intra prediction mode having a value of 46 obtained by subtracting 4 from the value of the vertical intra prediction mode, and an intra prediction mode having a value of 54 obtained by adding 4 to the value of the vertical intra prediction mode (¶ 152 – 160).
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 2 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 4 are applicable for claim 14.
Regarding claim 17, arguments analogous to those presented for claim 11 are applicable for claim 17.
	Regarding claim 18, arguments analogous to those presented for claim 1 are applicable for claim 18.
claim 19, arguments analogous to those presented for claim 11 are applicable for claim 19.


Allowable Subject Matter
Claim(s) 4, 5, 9 – 10, 15, and 16  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487